2022 WI 35

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2022AP673-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against
                       Laura R. Schwefel, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Laura R. Schwefel,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST SCHWEFEL

OPINION FILED:         May 26, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ZIEGLER, C.J., filed a concurring opinion in which
REBECCA GRASSL BRADLEY, J., and HAGEDORN, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
                                                                       2022 WI 35
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2022AP673-D


STATE OF WISCONSIN                           :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Laura R. Schwefel, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
             Complainant,                                      MAY 26, 2022
      v.                                                          Sheila T. Reiff
                                                               Clerk of Supreme Court
Laura R. Schwefel,

             Respondent.




      ATTORNEY     disciplinary       proceeding.       Attorney's         license

revoked.


      ¶1     PER CURIAM.     Attorney Laura R. Schwefel has filed a

petition     for   the   consensual    revocation      of    her     license       to

practice law in Wisconsin pursuant to Supreme Court Rule (SCR)

22.19.1     In her petition Attorney Schwefel states that she cannot

      1   SCR 22.19 provides:

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.
                                                             No.   2022AP673-D



successfully defend against multiple allegations of misconduct

in connection with a grievance investigated by the Office of

Lawyer Regulation (OLR).

    ¶2      Attorney   Schwefel    was   admitted    to    practice   law   in

Wisconsin in 1995.       Her current mailing address is in Sussex,

Wisconsin.    Attorney Schwefel's disciplinary history consists of

a public reprimand issued in 2014.         Public Reprimand of Laura R.

Schwefel,     No.      2014-6     (electronic       copy     available      at

https://compendium.wicourts.gov/app/raw/002676.html).

         (2) The petition shall state that the petitioner
    cannot successfully defend against the allegations of
    misconduct.

         (3) If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated.   Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition. Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee.       Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response.     The referee shall
    file a report and recommendation on the petition in
    the supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.

                                     2
                                                                    No.     2022AP673-D



    ¶3      Attached       to     Attorney        Schwefel's        petition        for

revocation by consent is a copy of the disciplinary complaint

that the OLR intended to file against her.                    The six counts of

misconduct set forth in the complaint all arise out of Attorney

Schwefel's    relationship        with    H.K.,     an   elderly    woman    born    in

1931.    H.K.'s husband died in 2003.               H.K. met Attorney Schwefel

around   2007     while    both    were    visiting      Florida.         After   H.K.

returned to Wisconsin, the two women formed a friendship and

went on social outings and vacations together.

    ¶4      Sometime      between    2007     and    2009,    Attorney       Schwefel

introduced H.K. to Attorney Sandra Ruffalo.                   H.K. and Attorney

Ruffalo also formed a friendship that included social outings

and visits in Wisconsin and Florida.

    ¶5      As of November 2009, H.K. was living independently in

a condominium that she owned in Mequon, Wisconsin.                        In or about

November 2009, H.K. suffered a capillary stroke that required

hospitalization.        After a few days in a hospital, she moved to a

rehabilitation facility.           While H.K. was hospitalized or in the
rehabilitation facility, Attorney Schwefel suggested that H.K.

should name Attorney Schwefel as her agent to make health care

decisions    in   the     event   H.K.    became     incapacitated.          Attorney

Schwefel also suggested H.K. allow Attorney Schwefel to manage

H.K.'s    financial       affairs,       including       managing     H.K.'s      bank

accounts and paying H.K.'s bills.                 Attorney Schwefel suggested

that H.K. sign a power of attorney naming Attorney Schwefel as

her agent for financial matters.


                                          3
                                                                          No.     2022AP673-D



      ¶6      H.K. trusted Attorney Schwefel to assist her with her

financial affairs because Attorney Schwefel had held herself out

to H.K. as an attorney who had acted as an agent or fiduciary

for   other    people    in    the     past       and    because     H.K.        considered

Attorney Schwefel to be a friend.                    H.K. believed that Attorney

Schwefel would act in H.K.'s best interests as H.K.'s fiduciary

with regard to H.K.'s assets and that Attorney Schwefel would

keep records of her handling of H.K.'s assets and financial

affairs.

      ¶7      Around    January       2010,       Attorney        Schwefel        opened     a

checking account at M&I Bank.                 Rather than opening the account

in    H.K.'s     name   with       Attorney        Schwefel       designated         as    an

authorized     signatory      or     agent,       Attorney      Schwefel        titled     the

account jointly in her and H.K.'s names.                     The account was opened

without obtaining H.K.'s informed consent to title the account

jointly, explaining to H.K. that she would be giving Attorney

Schwefel co-ownership of H.K.'s funds, or advising H.K. that

Attorney Schwefel could manage H.K.'s finances and pay her bills
without jointly titling the account.                      At the time the account

was opened, H.K. did not intend to give Attorney Schwefel an

ownership interest in the account or her funds.                                 Rather, she

believed      and   intended       that     any    funds     or    accounts        Attorney

Schwefel   accessed      on    H.K.'s       behalf      would     remain    H.K.'s        sole

assets.

      ¶8      On January 18, 2010, H.K. signed a durable power of

attorney   for      health    care    and    a    basic    power     of    attorney        for
finances and property.             The health care power of attorney named
                                             4
                                                                    No.     2022AP673-D



Attorney Schwefel as H.K.'s agent to make health care decisions

for H.K. if H.K. became incapacitated.                  H.K.'s stepdaughter-in-

law was named as the alternate health care agent.                           The 2010

health care power of attorney only authorized Attorney Schwefel

or the alternate health care agent to act in the event H.K. was

unable       to    make   health    care    decisions     for     herself     due   to

incapacity, which required two health care providers to examine

H.K. and then sign a statement that she was incapacitated, or if

H.K.     were       unconscious,      comatose,         senile,     or      otherwise

"unreachable by communication."

       ¶9     Between     January    2010       and   September    2015,     Attorney

Schwefel held herself out and acted as H.K.'s agent under the

financial power of attorney, including by signing documents as

H.K.'s agent and communicating with various third parties as

H.K.'s agent related to H.K.'s assets, property, and financial

matters.

       ¶10    At     various   times       since      2010,     Attorney     Schwefel

asserted to health care providers, facility staff, the OLR, and
other third parties that H.K. is a chronic alcoholic.                         The OLR

has not received evidence that any health care provider ever

diagnosed H.K. as suffering from alcohol abuse or dependence at

times relevant to this matter.              Records received by the OLR show

several       medical     providers        questioning        Attorney     Schwefel's

assertions that H.K. suffered from alcohol dependence.

       ¶11    On March 1, 2010, Attorney Schwefel used $72,600.51 of

H.K.'s funds from the jointly titled bank account to fund the
purchase of a condominium in Naples, Florida.                    Attorney Schwefel
                                            5
                                                                  No.    2022AP673-D



titled the unit in her own name as sole owner.                     H.K. did not

authorize Attorney Schwefel to use her funds to purchase the

condominium unit, and H.K. was unaware that her funds had been

used to purchase the unit until she received materials from the

OLR during its investigation.

    ¶12     In September 2010, Attorney Schwefel, as H.K.'s agent

under    the   financial    power     of   attorney,        and     with    H.K.'s

knowledge, sold H.K.'s Mequon condominium.                  Attorney Schwefel

deposited $176,828.54 from the proceeds of the sale into the

jointly titled bank account.          Attorney Schwefel told H.K. the

condominium    sold   for    $125,000      when   it    actually         sold    for

$194,000.

    ¶13     In September 2010, Attorney Schwefel opened a second

account at M&I Bank, again titled jointly in her and H.K.'s

names,   rather    than   opening   the    account     in   H.K.'s      name    with

Attorney Schwefel as her authorized signatory or agent.                         This

second   account    was   opened    without   obtaining      H.K.'s        informed

consent to title the account jointly, explaining to H.K. that
she would be giving Attorney Schwefel co-ownership of her funds

and any future assets deposited in the account, or advising H.K.

that Attorney Schwefel could manage H.K.'s finances and pay her

bills without jointly titling the assets in Attorney Schwefel's

name.    At the time the account was opened, H.K. did not intend

to give Attorney Schwefel an ownership interest in her assets.

H.K. believed and intended that any funds or accounts Attorney

Schwefel accessed would remain H.K.'s sole assets.                      Except for
limited, discrete transactions, H.K. did not authorize Attorney
                                      6
                                                                      No.     2022AP673-D



Schwefel to use her funds in either of the bank accounts for

Attorney Schwefel's benefit or personal use.

      ¶14     On September 21, 2010, Attorney Schwefel transferred

$190,000 from the first bank account to the second account,

leaving only $1,604.13 in the first account.

      ¶15     In January 2012, Attorney Schwefel obtained and filled

out change of beneficiary forms naming herself as beneficiary of

two   of     H.K.'s    individual     retirement    accounts      and       H.K.'s    AXA

Equitable Equivest account.

      ¶16     In March of 2012, H.K. executed a new durable power of

attorney for health care naming Attorney Schwefel as her agent

to    make    health     care      decisions   in       the   event     H.K.     became

incapacitated.          H.K. named Attorney Ruffalo as her alternate

health care agent.          The 2012 health care power of attorney only

authorized Attorney Schwefel or the alternate health care agent

to act if H.K. was unable to make health care decisions for

herself due to incapacity.             H.K. was never declared incompetent

or incapacitated, and the 2012 health care power of attorney was
never activated.

      ¶17     By    2012,   H.K.    had    begun   to    be   afraid    of     Attorney

Schwefel and the control Attorney Schwefel exerted over H.K.'s

life.      Attorney Schwefel was sometimes verbally harsh with H.K.

and was also sometimes rough in her physical treatment of H.K.

H.K.'s fear of Attorney Schwefel and the control she had over

H.K.'s       life     contributed     to    H.K.    experiencing            periods    of

worsening depression between 2012 and 2014.


                                           7
                                                                     No.     2022AP673-D



      ¶18    In    July    2012,     Attorney     Schwefel    wired       $100,000    of

H.K.'s funds to Bay Breeze Title Services LLC.                            The transfer

represented a loan to Attorney Ruffalo to fund a real estate

transaction        for    Attorney    Ruffalo's      benefit,       which     Attorney

Ruffalo     was    to    repay    within    one   year.      H.K.    did    not     know,

understand, or consent to her funds being loaned to Attorney

Ruffalo.

      ¶19    In or about March or April 2013, Attorney Ruffalo told

Attorney     Schwefel       and     H.K.    about    a     condominium       that    was

available in Naples, Florida.                   Attorney Ruffalo believed that

H.K. wanted to purchase the unit and agreed to represent her in

the purchase.           At the time, H.K. did not have sufficient funds

in the two bank accounts opened by Attorney Schwefel to purchase

the unit.         Attorney Ruffalo agreed to repay her July 2012 loan

by providing the funds necessary to purchase the condominium

unit on the day of closing.                 In or about April 2013, Attorney

Schwefel entered into an offer to purchase the condominium unit

in   her    own    name,    on    terms     negotiated     with     the    sellers    by
Attorney Ruffalo, including the purchase price of $110,000.                           On

May 3, 2013, Attorney Schwefel assigned the contract to purchase

the unit to H.K.            The assignment asserted that there was an

agreement     between        H.K.     and       Attorney     Schwefel       that      the

condominium unit would be purchased with a transfer on death

deed naming Attorney Schwefel as the beneficiary, or with a deed

that titled the property in both H.K.'s and Attorney Schwefel's

names as joint tenants with right of survivorship.


                                            8
                                                                         No.    2022AP673-D



      ¶20     H.K. did not sign the assignment.                      Attorney Ruffalo

signed it as H.K.'s agent.             H.K. was not provided with a copy of

the assignment at the time Attorney Ruffalo signed it on her

behalf.       H.K. did not understand that her funds were being used

to purchase the condominium unit.                 Instead, H.K. believed that

she     was    only    investing       approximately          $20,000      in    Attorney

Schwefel's      purchase    of   the    unit.          The    purchase     of    the    unit

closed on May 17, 2013.          The unit was titled jointly in Attorney

Schwefel's       and   H.K.'s      names,       with     right      of    survivorship.

Attorney      Schwefel     did   not    contribute           any   funds       toward    the

purchase of the unit.            All or substantially all of the funds

used to purchase the unit came from H.K.'s funds, including the

transfer of funds from Attorney Ruffalo, as repayment of the

July 2012 loan from H.K.'s funds.

      ¶21     Attorney Schwefel undertook an extensive renovation of

the unit using H.K.'s funds.

      ¶22     Sometime between May 2013 and October 2013, H.K. began

to decline Attorney Schwefel's visits and telephone calls.                                In
late 2013 or early 2014, H.K. experienced a period of worsening

depression, at least in part because she felt afraid of Attorney

Schwefel and the control Attorney Schwefel had exerted over her

life.

      ¶23     At various times, H.K. lived in Attorney Schwefel's

home.     On or about July 31, 2014, Attorney Schwefel moved H.K.

from Attorney Schwefel's home to a memory care unit in Sussex,

Wisconsin.       H.K. did not require the level of care provided in a
memory    care    unit.      Even    though      H.K.        had   not   been    declared
                                            9
                                                                          No.   2022AP673-D



incompetent, Attorney Schwefel signed documents holding herself

out as H.K.'s agent under the financial power of attorney.                              On

July 31, 2014, staff at the memory care unit met with H.K. and

Attorney Schwefel, at which time it was agreed that H.K. was

independent in all aspects of life.                    Despite the fact that H.K.

was competent and the management of the facility agreed that she

was independent in all aspects of life, staff at the facility

often treated H.K. as if Attorney Schwefel had authority to

control      aspects      of    H.K.'s     life,     such     as    providing     Attorney

Schwefel with notice of H.K.'s activities and actions as H.K.'s

power of attorney, requiring Attorney Schwefel's permission for

certain activities, and following Attorney Schwefel's directives

as to communications with and treatment of H.K. as H.K.'s power

of    attorney.        Attorney       Schwefel       did     not   tell   staff    at   the

facility that H.K. was permitted to make her own decisions.

       ¶24    H.K. was unhappy living at the facility, especially

due    to    the   number       of   residents       with    dementia     and   cognitive

issues, and the lack of appropriate social and intellectually
stimulating        activities        for   H.K.       While    H.K.     resided    at   the

facility,       Attorney        Schwefel      withheld        funds    from     H.K.    and

misrepresented that H.K. had used up a lot of her money and

could not afford purchases such as cigarettes.

       ¶25    In September 2014, H.K. was seen and assessed at a

senior health center.                Although Attorney Schwefel had claimed

H.K.    suffered       from      memory      loss,     the     medical     professionals

assessing H.K. did not note any forgetfulness and opined that
H.K.    could      live    in    a    more    independent          setting.       Attorney
                                             10
                                                                      No.    2022AP673-D



Schwefel did not inform the memory care facility staff that H.K.

was competent to make her own decisions.

    ¶26     In or about December 2014, based at least in part on

misrepresentations of H.K.'s mental condition, Attorney Schwefel

asked Attorney Ruffalo to draft a quit claim deed to transfer

H.K.'s   interest     in    the     Florida     condominium     unit    to    Attorney

Schwefel    for    the    stated     consideration      of     $20,000.       Attorney

Schwefel led Attorney Ruffalo to believe that H.K. had already

agreed to the terms of the transfer.                    Attorney Schwefel told

H.K. that if she signed the quit claim deed, Attorney Schwefel

would    return     the    $20,000    investment        H.K.    had    made    in   the

condominium unit.          H.K. signed the quit claim deed on December

11, 2014.         Attorney Ruffalo notarized H.K.'s signature.                       As

H.K.'s funds had been used to purchase the condominium and pay

for improvements on it, H.K.'s interest in the unit was valued

at more than $20,000 as of December 2014 and potentially as much

as the entire value of the condominium.                      The quit claim deed

asserted     that        Attorney     Schwefel      paid       H.K.     $20,000      in
consideration of the transfer, but as of March 2017, Attorney

Schwefel had not paid that amount to H.K.

    ¶27     In March 2015, H.K.'s primary care physician saw H.K.

for a checkup and found her to be stable and with excellent

cognitive function, with her depression in remission.

    ¶28     In    June    2015,     H.K.   moved   to    Florida      with    Attorney

Ruffalo's assistance.         Attorney Schwefel expressed anger at H.K.

and Attorney Ruffalo that they had planned H.K.'s move without
consulting Attorney Schwefel.              In or about June 2015, Attorney
                                           11
                                                                              No.      2022AP673-D



Schwefel      informed         H.K.,    either       directly        or    through      Attorney

Ruffalo or H.K.'s paid caregiver, that Attorney Schwefel would

no longer serve as H.K.'s caregiver or agent under any powers of

attorney.       She      asked       that     H.K.   sign      new    powers      of    attorney

naming an agent other than Attorney Schwefel.                              Attorney Schwefel

did not take any action between June and August 2015 to remove

her    name   from       the    bank    accounts      or    ask      H.K.    if     she      should

disburse      the    funds      to     H.K.    or    transfer        the   funds       to    a   new

account.      Attorney Schwefel continued to manage at least some of

H.K.'s finances and continued to use H.K.'s credit card without

H.K.'s   authorization            for    purchases       and     services      unrelated          to

H.K.

       ¶29    In or about April 2016, H.K. consulted with Attorney

Terrance Cahill regarding Attorney Schwefel's actions during the

time she acted as H.K.'s caregiver and agent under the financial

power of attorney.              On April 28, 2016, H.K. formally revoked any

and all powers of attorney she had previously signed naming

Attorney Schwefel as her agent, including the financial power of
attorney.           By   letter        dated    April      28,       2016,    H.K.,         through

Attorney      Cahill,          notified       Attorney      Schwefel         that      H.K.      had

revoked the powers of attorney and requested an accounting from

Attorney Schwefel.               Attorney Schwefel provided Attorney Cahill

with some records but did not provide an accounting or other

receipts or records of her handling of H.K.'s assets.

       ¶30    In March 2017, H.K., through Attorney Cahill, filed a

petition with the Waukesha County Circuit Court for review of
Attorney Schwefel's conduct while serving as H.K.'s agent under
                                                12
                                                                   No.     2022AP673-D



the financial power of attorney.                 H.K. sought an accounting, a

court order requiring Attorney Schwefel to restore to H.K. the

value of her property lost due to Attorney Schwefel's breach of

her fiduciary duties to H.K., and H.K's costs and attorney's

fees in having to pursue court action.                    In June 2017, Attorney

Schwefel filed a motion to dismiss and an affidavit in support

of the motion in which she misrepresented her actions under the

power    of    attorney.     During     a    June   29,    2017,   court    hearing,

Attorney Schwefel misled the circuit court as to the existence

of and whether she had ever acted as H.K.'s agent under the

financial power of attorney.

    ¶31       In lieu of an accounting, in November 2017 Attorney

Schwefel      and   H.K.   signed   a   settlement        agreement   pursuant     to

which Attorney Schwefel paid H.K. $60,000 and H.K. released all

claims against Attorney Schwefel related to Attorney Schwefel's

acting as H.K.'s agent under the health care powers of attorney

and the financial power of attorney.                 The Waukesha County case

was dismissed in December 2017 pursuant to the settlement.
    ¶32       During the OLR's initial intake evaluation of H.K.'s

grievance, in a letter to the OLR dated March 10, 2019, Attorney

Schwefel misrepresented that in late 2009 or early 2010 H.K.

stated that she sought to have her checking account titled in

the names of H.K. and Attorney Schwefel.                    In a June 28, 2019,

letter        to    the    OLR,     Attorney        Schwefel       made     numerous

misrepresentations in response to H.K.'s grievance.

    ¶33       The OLR's draft complaint against Attorney Schwefel
alleged the following counts of misconduct:
                                            13
                                                 No.   2022AP673-D


    Count 1:   By using her position of trust to open two
    bank accounts as jointly owned accounts, without
    H.K.'s knowing and informed consent to title the
    accounts jointly in their names, in each instance
    Attorney Schwefel violated SCR 20:8.4(c),2 and with
    regard to the second bank account, Attorney Schwefel
    also violated Wis. Stat. § 244.14(1)(b),3 Wis. Stat.
    § 244.14(2)(a)   and   (b),4  and   thereby  violated
    SCR 20:8.4(f).5

    Count 2: By (a) converting $72,600.51 of H.K.'s funds
    to purchase a condominium in her own name without
    H.K.'s knowledge or informed consent, and (b) using
    H.K.'s credit card for purchases and services that
    were not for H.K.'s benefit without H.K.'s knowledge
    or informed consent, in each instance, Attorney
    Schwefel violated SCR 20:8.4(c).

    Count 3: By using her position of trust to cause H.K.
    to transfer her interest in the condominium unit in
    Naples, Florida to Attorney Schwefel for less than the
    fair market value of H.K.'s interest and investment in
    the condominium, including by not paying the $20,000

    2  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    3  Wis. Stat. § 244.14(1)(b) provides: "Notwithstanding any
provisions to the contrary in the power of attorney, an agent
who has accepted appointment shall act in good faith."   (2019-
2020).

     All subsequent references to the Wisconsin Statutes are to
the 2019-2020 version.
    4  Wis. Stat. § 244.14(2) provides:   "Except as otherwise
provided in the power of attorney, an agent who has accepted an
appointment shall: (a) Act loyally for the principal's benefit.
(b) Act so as not to create a conflict of interest that impairs
the agent's ability to act impartially in the principal's best
interest."
    5  SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."

                              14
                                                  No.   2022AP673-D


    purchase price to H.K., Attorney Schwefel violated
    SCR 20:8.4 (c), and Attorney Schwefel also violated
    Wis.    Stat.   § 244.14(1)(b)    and    Wis.    Stat.
    § 244.14(2)(a)  and   (b),    and   thereby   violated
    SCR 20:8.4(f).

    Count 4: By failing to maintain records and receipts
    of all actions taken on behalf of H.K. during the time
    in which she acted as H.K.'s agent under the financial
    power   of    attorney,   contrary   to    Wis.   Stat.
    § 244.14(2)(d), and by failing to provide H.K. with an
                   6

    accounting upon her request, contrary to Wis. Stat.
    § 244.14(8)(a)7 and Wis. Stat. § 244.14(9),8 in each
    instance, Attorney Schwefel violated SCR 20:8.4(f).

    Count 5:   By misleading the Waukesha County Circuit
    Court as to the existence of the financial power of
    attorney, Attorney Schwefel violated SCR 20:8.4(c).

    Count 6:      By making misrepresentations to OLR:
    a. during the OLR's initial intake evaluation of this
    matter, Attorney Schwefel violated SCR 20:8.4(c), and
    b. during the OLR's formal investigation of this
    matter,  Attorney   Schwefel  violated  SCR  22.03(6)




    6  Wis. Stat. § 244.14(2)(d) provides: "Except as otherwise
provided in the power of attorney, an agent who has accepted an
appointment shall keep a record of all receipts, disbursements,
and transactions made on behalf of the principal."
    7  Wis. Stat. § 244.14(8)(a) provides: "Except as otherwise
provided in the power of attorney, an agent is not required to
disclose receipts, disbursements, or transactions conducted on
behalf of the principal unless ordered by a court or requested
by the principal."
    8  Wis. Stat. § 244.14(9) provides: "If ordered or requested
to disclose information under sub. (8), the agent shall comply
with the request within 30 days or provide a writing or other
record substantiating why additional time is needed and shall
comply with the request within an additional 30 days."

                               15
                                                                No.    2022AP673-D


     enforceable under the Rules of Professional Conduct
     via SCR 20:8.4(h).9
     ¶34   Attorney Schwefel's petition for consensual revocation

states that she cannot successfully defend herself against the

allegations of professional misconduct set forth in the OLR's

draft complaint.         She agrees that she should be ordered to make

restitution of $75,298.13 to H.K.              Her petition asserts that she

is   seeking     consensual      revocation      freely,   voluntarily,         and

knowingly.     She states that she understands she is giving up her

right to contest the OLR's allegations.                Attorney Schwefel is

represented by counsel in this disciplinary proceeding.

     ¶35   The    OLR      has   filed     a   recommendation     on       Attorney

Schwefel's petition for consensual license revocation.                     The OLR

states that revocation is warranted and necessary.                     The OLR's

recommendation also contains a restitution request asking that

Attorney Schwefel be ordered to pay restitution in the amount of

$75,298.13 to H.K.

     ¶36   Having        reviewed     Attorney    Schwefel's    petition        for

consensual revocation, the OLR's draft complaint, and the OLR's
recommendation      on     Attorney      Schwefel's   petition,       we     accept

Attorney Schwefel's petition for the revocation of her license

to practice law in Wisconsin.             Attorney Schwefel took advantage

of her friendship with a vulnerable person and over an extended



     9 SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                         16
                                                                             No.     2022AP673-D



period of time she converted tens of thousands of dollars of

H.K.'s funds to her own use and exerted control over all aspects

of    H.K.'s    life.             When       confronted       with     evidence         of     her

conversion,     she        lied   to     a   circuit      court      and    the    OLR.        The

seriousness of Attorney Schwefel's misconduct demonstrates the

need to revoke her law license in order to protect the public,

the   courts,        and    the     legal      system       from     repetition         of     her

misconduct; to impress upon Attorney Schwefel the seriousness of

her misconduct; and to deter other attorneys from engaging in

similar misconduct.               Revocation of Attorney Schwefel's license

is    consistent       with       existing          precedent.             This    court      has

previously      revoked       the      licenses      of     attorneys       when    they      face

allegations of converting funds to their own use and benefit.

See, e.g., In re Disciplinary Proceedings Against Wynn, 2014 WI

17, 353 Wis. 2d 132, 845 N.W.2d 663.

      ¶37   Turning to the issue of restitution, the petition for

revocation      by    consent       and       the    OLR's     memorandum          in   support

thereof called for Attorney Schwefel to make restitution to H.K.
in the amount of $75,298.13 but did not indicate how that amount

was arrived at, nor was there a clear statement that H.K. had

agreed to that amount of restitution.

      ¶38   In response to a May 18, 2022 order of this court

asking    for   additional          information        about      restitution,          the    OLR

submitted a letter noting that H.K. commenced a civil lawsuit

against     Attorney        Schwefel         that     was    ultimately           settled     and

ordinarily when a respondent and grievant have entered into a
settlement to resolve a civil action involving matters that are
                                               17
                                                                    No.    2022AP673-D



related    to    a    grievance,    the     OLR    would    not   seek    additional

restitution.         In this case, however, H.K. and her attorney were

unaware at the time the civil suit was settled that Attorney

Schwefel had used $72,600.54 of H.K.'s funds in 2010 to purchase

a condominium that Attorney Schwefel titled solely in her own

name.     The OLR also states that its investigation revealed that

Attorney Schwefel charged $948 in airfare to H.K.'s credit card

for Attorney Schwefel and her nephew to fly to Florida in April

of 2015, and between May 17, 2015 and August 27, 2015, Attorney

Schwefel used H.K.'s credit card to purchase meals, gas, and

other products and services totaling $1,749.59 that were not for

the benefit of H.K.         The OLR states that since H.K. was unaware

of these conversations at the time she filed her grievance, she

did not anticipate receiving additional restitution through the

grievance       process,    but    having      been    informed     of    the    OLR's

investigative        findings     regarding    these    additional        conversions

that Attorney Schwefel had concealed, she agrees that it is

appropriate to order Attorney Schwefel to make restitution to
H.K. in the amount of $75,298.13.                 We, too, agree that ordering

Attorney    Schwefel       to     pay   restitution         in    that    amount   is

appropriate.

    ¶39     Because        Attorney       Schwefel         petitioned      for     the

consensual revocation of her Wisconsin law license before the

appointment of a referee, and because the OLR has not requested

the imposition of costs, we do not assess the costs of this

proceeding against Attorney Schwefel.


                                          18
                                                           No.    2022AP673-D



    ¶40    IT IS ORDERED that the petition for consensual license

revocation is granted.

    ¶41    IT IS FURTHER ORDERED that the license of Laura R.

Schwefel   to   practice   law   in   Wisconsin   is   revoked,   effective

July 7, 2022.

    ¶42    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Laura R. Schwefel shall pay restitution in the

amount of $75,298.13 to H.K.

    ¶43    IT IS FURTHER ORDERED that Laura R. Schwefel shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

revoked.




                                      19
                                                               No.    2022AP673-D.akz


      ¶44   ANNETTE    KINGSLAND       ZIEGLER,   C.J.        (concurring).         I

concur in the court's order revoking Attorney Schwefel's license

to practice law in Wisconsin.            I write separately to point out

that in Wisconsin the "revocation" of an attorney's law license

is not truly revocation because the attorney may petition for

readmittance after a period of five years.               See SCR 22.29(2).          I

believe that when it comes to lawyer discipline, courts should

say what they mean and mean what they say.                    We should not be

creating false perceptions to both the public and to the lawyer

seeking     to   practice   law    again.         See    In     re     Disciplinary

Proceedings Against Moodie, 2020 WI 39, 391 Wis. 2d 196, 942

N.W.2d 302 (Ziegler, J., dissenting).              And, as I stated in my

dissent to this court's order denying Rule Petition 19-10, In

the   Matter     of   Amending    Supreme    Court      Rules        Pertaining   to

Permanent Revocation of a License to Practice Law in Attorney

Disciplinary     Proceedings,      I    believe   there       may     be   rare   and

unusual cases that would warrant the permanent revocation of an

attorney's license to practice law.                See S. Ct. Order 19-10
(issued Dec. 18, 2019) (Ziegler, J., dissenting).

      ¶45   I am authorized to state that Justices REBECCA GRASSL

BRADLEY and BRIAN HAGEDORN join this concurrence.




                                         1
    No.   2022AP673-D.akz




1